Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of U.S. Precious Metals, Inc. (the “ Company ”), on Form 10-K for the fiscal year ended May 31, 2013, as filed with the Securities and Exchange Commission on the date hereof (the “ Report ”), each of, the Principal Executive Officer andPrincipal Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge and belief: 1.The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. September 13, 2013 /s/Gennaro Pane Gennaro Pane Chief Executive Officer and Acting Chief Financial Officer
